                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 1 of 22 Page ID #:19197



                                                                       1   GORDON REES SCULLY MANSUKHANI LLP
                                                                           Spencer P. Hugret (SBN 240424)
                                                                       2   shugret@grsm.com
                                                                           Molly J. Mrowka (SBN 190133)
                                                                       3   mmrowka@grsm.com
                                                                           Embarcadero Center West
                                                                       4   275 Battery Street, Suite 2000
                                                                           San Francisco, CA 94111
                                                                       5   Telephone: (415) 986-5900
                                                                           Facsimile: (415) 986-8054
                                                                       6
                                                                           DYKEMA GOSSETT PLLC
                                                                       7   John M. Thomas (SBN 266842)
                                                                           jthomas@dykema.com
                                                                       8   2723 South State Street, Suite 400
                                                                           Ann Arbor, MI 48104
                                                                       9   Telephone: (734) 214-7613
                                                                           Facsimile: (734) 214-7696
                                                                      10
                                                                           Additional Counsel on Signature Page
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                                                           Attorneys for Defendant
                                     275 Battery Street, Suite 2000




                                                                           FORD MOTOR COMPANY
                                       San Francisco, CA 94111




                                                                      12

                                                                      13                       UNITED STATES DISTRICT COURT
                                                                      14                     CENTRAL DISTRICT OF CALIFORNIA
                                                                      15   IN RE: FORD MOTOR CO. DPS6             )   Case No. 2:18-ML-02814-AB
                                                                           POWERSHIFT TRANSMISSION                    (FFMx)
                                                                      16   PRODUCTS LIABILITY                     )
                                                                           LITIGATION                             )   Assigned to Hon. Andre Birotte, Jr.
                                                                      17                                          )   Courtroom:7B
                                                                      18                                          )   DEFENDANT FORD MOTOR
                                                                                                                  )   COMPANY’S REPLY
                                                                      19   THIS DOCUMENT RELATES                  )   MEMORANDUM IN SUPPORT
                                                                           ONLY TO:                                   OF MOTION TO EXCLUDE
                                                                      20                                          )   PLAINTIFFS’ EXPERTS FROM
                                                                           Brown, Christi v. Ford Motor Company, )    TESTIFYING AT TRIAL
                                                                      21   2:18-cv-04190-AB-FFM                   )   DATE: September 26, 2019
                                                                      22   Cannon, Mary v. Ford Motor Company, )
                                                                           2:18-cv-04817-AB-FFM                   )   TIME: 10:00 a.m.
                                                                      23                                          )
                                                                           Quintero, Yvonne, et al. v. Ford Motor     COURTROOM: 7B
                                                                      24   Company, 2:18-cv-01912-AB-FFM          )
                                                                                                                  )
                                                                      25   Pedante, Mark v. Ford Motor Company, )
                                                                           2:17-cv-06656-AB-FFM
                                                                      26                                          )
                                                                      27

                                                                      28
                                                                                                                  i
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 2 of 22 Page ID #:19198



                                                                       1                                          TABLE OF CONTENTS
                                                                       2                                                                                                                      Page
                                                                       3   I.     PLAINTIFFS HAVE FAILED TO COMPLY WITH THEIR
                                                                       4          MANDATORY EXPERT WITNESS DISCLOSURE
                                                                                  OBLIGATIONS UNDER RULE 26 ............................................................... 1
                                                                       5          A.       Plaintiffs’ Violation of Local Rule 7-3 ................................................. 1
                                                                       6          B.       The Requirements of Rule 26(a) Are Mandatory as to Any
                                                                       7                   Expert Retained To Testify ................................................................... 2

                                                                       8          C.       Plaintiffs’ Violation of Rule 26(a)(2)(A) .............................................. 2

                                                                       9          D.       None of The Plaintiffs’ Challenged Reports Meet The Plain
                                                                                           Requirements Of Rule 26...................................................................... 3
                                                                      10          E.       Plaintiffs Cannot Shift Their Mandatory Disclosure Obligations
Gordon Rees Scully Mansukhani, LLP




                                                                      11                   Under Rule 26 Onto Ford ..................................................................... 8
                                     275 Battery Street, Suite 2000




                                                                                  F.       “Supplemental” Reports Cannot Be Used to “Fix” the Problems
                                       San Francisco, CA 94111




                                                                      12                   with Plaintiffs’ Challenged Reports .................................................... 10
                                                                      13   II.    PURSUANT TO RULE 37 AND RULE 16, PLAINTIFFS’
                                                                      14          EXPERTS SHOULD BE EXCLUDED FROM TESTIFYING AT
                                                                                  TRIAL ........................................................................................................... 11
                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                      ii
                                                                                 DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                     EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                      2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 3 of 22 Page ID #:19199



                                                                       1                                      TABLE OF AUTHORITIES
                                                                       2                                                                                                          Page(s)
                                                                       3   Cases
                                                                       4   Adams v. J. Meyers Builders, Inc.,
                                                                             671 F. Supp. 2d 262 (D. N.H. 2009) .................................................................... 12
                                                                       5
                                                                           Aircraft Gear Corp. v. Kaman Aerospace Corp.,
                                                                       6     1995 U.S. Dist. LEXIS 13962, 1995 WL 571431 (N.D. Ill. Sept. 25, 1995) ........ 9
                                                                       7   Anderson v. Caldwell Cnty. Sheriff’s Office,
                                                                             2011 U.S. Dist. LEXIS 63103, 2011 WL 2418509 (W.D.N.C. June 13, 2011).... 8
                                                                       8
                                                                           Bell v. United States,
                                                                       9     No. 12CV1053-CAB (DHB), 2013 U.S. Dist. LEXIS 196471,
                                                                             2013 WL 12072523 (S.D. Cal. Nov. 25, 2013) ................................................... 14
                                                                      10
                                                                           Beller ex rel. Beller v. United States,
Gordon Rees Scully Mansukhani, LLP




                                                                      11     221 F.R.D. 689 (D.N.M. 2003) ............................................................................ 11
                                     275 Battery Street, Suite 2000




                                                                           Beller v. United States,
                                       San Francisco, CA 94111




                                                                      12
                                                                             221 F.R.D. 689 (D. New Mex. 2003) .............................................................. 2, 11
                                                                      13
                                                                           Celador Int’l Ltd. v. Walt Disney Co.,
                                                                      14    2008 U.S. Dist. LEXIS 130281 (C.D. Cal. 2008).................................................. 5
                                                                      15   Ciomber v. Coop. Plus, Inc.,
                                                                             527 F.3d 635 (7th Cir. 2008).............................................................................. 3, 9
                                                                      16
                                                                           Cooper Tire & Rubber Co. v. Farese,
                                                                      17    No. 3:02cv210, 2008 U.S. Dist. LEXIS 96729, 2008 WL 5104745
                                                                            (N.D. Miss. Nov. 26, 2008).................................................................................. 10
                                                                      18
                                                                           Cuffee v. Dover Wipes, Co.,
                                                                      19    334 F. Supp. 2d 565 (D. Del. 2004) ..................................................................... 14
                                                                      20   Dayton Valley Investors, LLC v. Union Pac. R.R.,
                                                                            2010 U.S. Dist. LEXIS 108232 (D. Nev. 2010) .................................................... 9
                                                                      21
                                                                           Elgas v. Colo. Belle Corp.,
                                                                      22     179 F.R.D. 296 (D. Nev. 1998).............................................................................. 8
                                                                      23   Fidelity National Title Co. of New York v. Intercounty Nat. Title Ins. Co.,
                                                                             412 F.3d 745 (7th Cir. 2005).................................................................................. 5
                                                                      24
                                                                           Georgou v. Fritzshall,
                                                                      25    1996 U.S. Dist. LEXIS 1823 (N.D. Ill. 1996) ....................................................... 6
                                                                      26   Gonzalez v. United States,
                                                                            2019 U.S. Dist. LEXIS 84832 (E.D. Cal. May 20, 2019) ..................................... 4
                                                                      27
                                                                           Hambrook v. Smith,
                                                                      28    2016 U.S. Dist. LEXIS 100477, 2016 WL 4084110 ............................................. 9
                                                                                                                                  iii
                                                                                DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                    EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                     2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 4 of 22 Page ID #:19200



                                                                       1   Haworth, Inc. v. Herman Miller, Inc.,
                                                                            162 F.R.D. 289 (W.D. Mich. 1995) ....................................................................... 6
                                                                       2
                                                                           Hicks v. Dairyland Ins. Co.,
                                                                       3     2009 U.S. Dist. LEXIS 76832, 2009 WL 2243794 (D. Nev. July 24, 2009) ........ 8
                                                                       4   Hilt v. SFC, Inc.,
                                                                             170 F.R.D. 182 (D. Kan. 1997).............................................................................. 6
                                                                       5
                                                                           Janicki Logging Co. v. Mateer,
                                                                       6     42 F.3d 561 (9th Cir. 1994).................................................................................. 15
                                                                       7   Jarrow Formulas, Inc. v. Now Health Grp., Inc.,
                                                                             2012 U.S. Dist. LEXIS 113192, 2012 WL 3186576
                                                                       8     (C.D. Cal. Aug. 2, 2012) ...................................................................................... 11
                                                                       9   Johnson v. Mammoth Recreations, Inc.,
                                                                             975 F.2d 604 (9th Cir. 1992)................................................................................ 14
                                                                      10
                                                                           Karn v. Rand,
Gordon Rees Scully Mansukhani, LLP




                                                                      11    168 F.R.D. 633 (N.D. Ind. 1996) ........................................................................... 5
                                     275 Battery Street, Suite 2000




                                                                           Lohnes v. Level 3 Comm., Inc.,
                                       San Francisco, CA 94111




                                                                      12
                                                                             272 F.3d 49 (1st Cir. 2001) .................................................................................... 2
                                                                      13
                                                                           Luke v. Family Care & Urgent Med. Clinics,
                                                                      14     323 Fed. App’x. 496 (9th Cir. 2009).................................................................... 11
                                                                      15   Mariscal v. Graco, Inc.,
                                                                            52 F. Supp. 3d 973 (N.D. Cal. 2014) ..................................................................... 9
                                                                      16
                                                                           Metro Ford Truck Sales, Inc. v. Ford Motor Co.,
                                                                      17    145 F.3d 320 (5th Cir. 1998)................................................................................ 11
                                                                      18   Morse v. SEG US 95, LLC,
                                                                            2011 U.S. Dist. LEXIS 20274 (D. Ida. 2011) ................................................ 10, 15
                                                                      19
                                                                           Musser v. Gentiva Health Servs.,
                                                                      20    356 F.3d 751 (7th Cir. 2003).................................................................................. 3
                                                                      21   Nguyen v. IBP, Inc.,
                                                                            162 F.R.D. 675 (D. Kan. 1995)................................................................ 2, 3, 8, 13
                                                                      22
                                                                           Patton v. Wal-Mart Stores, Inc.,
                                                                      23     2013 U.S. Dist. LEXIS 165689 (D. Nev. 2013) .................................................. 14
                                                                      24   Pineda v. City & Cty. of San Francisco,
                                                                             280 F.R.D. 517 (N.D. Cal. 2012) ......................................................................... 12
                                                                      25
                                                                           Plumley v. Mockett,
                                                                      26     836 F. Supp. 2d 1053 (C.D. Cal. 2010) ......................................................... 10, 11
                                                                      27   Pomales v. Bridgestone Firestone, Inc.,
                                                                             217 F.R.D. 290 (2003) ......................................................................................... 12
                                                                      28
                                                                                                                                   iv
                                                                                DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                    EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                     2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 5 of 22 Page ID #:19201



                                                                       1   Reliance Ins. Co. v. La. Land & Exploration Co.,
                                                                             110 F.3d 253 (5th Cir. 1997)................................................................................ 10
                                                                       2
                                                                           Rovid v. Graco Children’s Prods.,
                                                                       3     2018 U.S. Dist. LEXIS 192449 (N. D. Cal. 2018) ................................................ 9
                                                                       4   Shakespear v. Wal-mart Stores, Inc.,
                                                                             No. 12-cv-1064, 2013 U.S. Dist. LEXIS 100644 (D. Nev. July 8, 2013) ........... 13
                                                                       5
                                                                           Shore v. Brown,
                                                                       6     2009 WL 3273263 (E.D. Cal. Oct. 9, 2009) ........................................................ 14
                                                                       7   Smith v. State Farm Fire and Cas. Co.,
                                                                             164 F.R.D. 49 (S.D. W.Va. 1995).......................................................................... 4
                                                                       8
                                                                           Suzuki v. Helicopter Consultants of Maui, Inc.,
                                                                       9     Civ. No. 13-00575JMS-KJM, 2016 U.S. Dist. LEXIS 89065,
                                                                             2016 WL 3753079 (D. Haw. July 8, 2016).......................................................... 13
                                                                      10
                                                                           Trigon Ins. Co. v. United States,
Gordon Rees Scully Mansukhani, LLP




                                                                      11     204 F.R.D. 277 (E.D. Vir. 2001)........................................................................ 5, 6
                                     275 Battery Street, Suite 2000




                                                                           United States v. City of Torrance,
                                       San Francisco, CA 94111




                                                                      12
                                                                            163 F.R.D. 590 (C.D. Cal. 1995) ........................................................................... 6
                                                                      13
                                                                           Wilderness Development, LLC v. Hash,
                                                                      14    2009 WL 564224 (D. Mont. 2009) ...................................................................... 14
                                                                      15   Wong v. Regents of Univ. of California,
                                                                            410 F.3d 1052 (9th Cir. 2005).............................................................................. 14
                                                                      16
                                                                           Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
                                                                      17     259 F.3d 1101 (9th Cir. 2001).................................................................. 11, 12, 14
                                                                      18   Rules
                                                                      19   Federal Rules of Civil Procedure,
                                                                             Rule 1 ................................................................................................................... 13
                                                                      20
                                                                           Federal Rules of Civil Procedure,
                                                                      21     Rule 16 ..................................................................................................... 11, 14, 15
                                                                      22   Federal Rules of Civil Procedure,
                                                                             Rule 26 .............................................. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15
                                                                      23
                                                                           Federal Rules of Civil Procedure,
                                                                      24     Rule 37 ............................................................................... 9, 10, 11, 12, 13, 14, 15
                                                                      25   Federal Rules of Evidence,
                                                                             Rule 702 ................................................................................................................. 3
                                                                      26
                                                                           Federal Rules of Evidence,
                                                                      27     Rule 703 ................................................................................................................. 3
                                                                      28
                                                                                                                                         v
                                                                                 DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                     EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                      2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 6 of 22 Page ID #:19202



                                                                       1   Federal Rules of Evidence,
                                                                             Rule 705 ................................................................................................................. 3
                                                                       2
                                                                           Local Rules,
                                                                       3     Rule 7-3 ........................................................................................................ 1, 2, 14
                                                                       4   Other Authorities
                                                                       5   8A Charles Alan Wright, et al., FEDERAL PRACTICE AND PROCEDURE
                                                                             Section 2289.1, 704 (2d ed. 1994) ....................................................................... 12
                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12

                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                        vi
                                                                                 DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                     EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                      2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 7 of 22 Page ID #:19203



                                                                       1         Plaintiffs have failed to meet the requirements of Federal Rules of Civil
                                                                       2   Procedure 26. Plaintiffs have failed to comply with this Court’s June 5, 2019
                                                                       3   Scheduling Order. Plaintiffs have failed to meet and confer in violation of Local
                                                                       4   Rule 7-3 after being provided with Ford’s written request for a Conference of
                                                                       5   Counsel, accompanied by a detailed spreadsheet of the each of the deficiencies in
                                                                       6   the Challenged Reports, on July 27, 2019. Plaintiffs’ abject failure to comply with
                                                                       7   the Federal Rules, the Local Rules, and the Order of this Court has prejudiced
                                                                       8   Ford. Nothing in Plaintiffs’ Opposition brief changes these salient facts.
                                                                       9         More specifically, as a direct result of Plaintiffs’ failure to comply with
                                                                      10   Federal Rule of Civil Procedure 26, Local Rule 7-3, the June 2019 Scheduling
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Order of this Court, and the Standing Order of this Court, Ford is faced with the
                                     275 Battery Street, Suite 2000




                                                                           prospect of confronting at trial the testimony of expert witnesses for which Ford
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   has received no reports that it is entitled to under Rule 26. Moreover, Ford must
                                                                      14   face these witnesses without having been afforded any meaningful opportunity to
                                                                      15   depose these experts on the bases of the evidence and all opinions they intend to
                                                                      16   express to the jury. This profoundly prejudicial state of affairs is the direct result
                                                                      17   of Plaintiffs’ persistent and willful refusal to fulfill their responsibilities under the
                                                                      18   Federal Rules of Civil Procedure, the Local Rules, and this Court’s express orders.
                                                                      19   This should not be allowed to stand. Accordingly, Ford respectfully requests that
                                                                      20   this Court grant its Motion to Exclude.
                                                                      21   I.    PLAINTIFFS HAVE FAILED TO COMPLY WITH THEIR
                                                                      22         MANDATORY EXPERT WITNESS DISCLOSURE OBLIGATIONS
                                                                                 UNDER RULE 26
                                                                      23

                                                                      24         A.     Plaintiffs’ Violation of Local Rule 7-3

                                                                      25         On July 27, 2019, more than 30 days prior to filing the instant Motion, Ford
                                                                      26   sent Plaintiffs a written request for a Local Rule 7-3 Conference of Counsel, and
                                                                      27   provided Plaintiffs with a spreadsheet detailing the Challenged Reports’ non-
                                                                      28   compliance with Federal Rule of Civil Procedure 26. (See Doc. 443-16.) Plaintiffs
                                                                                                                      1
                                                                                DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                    EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                     2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 8 of 22 Page ID #:19204



                                                                       1   refused to meet and confer. (See Doc. 443-2 at p. 5, ¶ 20.) Plaintiffs’ failure to
                                                                       2   comply with the Local Rule 7-3, exposes Plaintiffs’ statement in their Opposition
                                                                       3   that, “Ford did not follow the necessary procedural steps as a prerequisite to the
                                                                       4   instant motion”, to be a complete falsehood. (Doc. 453 at p. 8:25-27.) Further, as
                                                                       5   discussed infra, Plaintiffs’ argument that Ford’s decision not to take the
                                                                       6   depositions of the authors of the Challenged Reports somehow absolves Plaintiffs
                                                                       7   of their mandatory responsibilities under Rule 26 is unavailing.
                                                                       8         B.     The Requirements of Rule 26(a) Are Mandatory as to Any Expert
                                                                       9                Retained To Testify
                                                                      10         “A party may not simply retain an expert and then make whatever
Gordon Rees Scully Mansukhani, LLP




                                                                      11   disclosures the expert is willing or able to make notwithstanding the known
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   requirements of Rule 26.” Nguyen v. IBP, Inc., 162 F.R.D. 675, 681 (D. Kan.
                                                                      13   1995). “The requirements of the Rule 26(a) are mandatory as to any expert
                                                                      14   retained to testify. If the expert is unable or unwilling to make the disclosures he
                                                                      15   [or she] should be excluded as a possibility for retention as an expert witness in the
                                                                      16   case.” Id. “The adverse party should not be placed at a disadvantage or be
                                                                      17   deprived of the full benefits of Rule 26 by the selection of an expert who cannot or
                                                                      18   will not make the required disclosures.” Id. “The Court recognizes that the
                                                                      19   burdens imposed on experts…are onerous. But, both the Advisory Committee
                                                                      20   comments as well as court decisions warn of the consequences of non-
                                                                      21   compliance.” Beller v. United States, 221 F.R.D. 689, 694 (D. New Mex. 2003).
                                                                      22   The expert disclosure requirements are not merely aspirational, and courts must
                                                                      23   deal decisively with a party’s failure to adhere to them. Lohnes v. Level 3 Comm.,
                                                                      24   Inc. 272 F.3d 49, 60 (1st Cir. 2001).
                                                                      25         C.     Plaintiffs’ Violation of Rule 26(a)(2)(A)
                                                                      26         Plaintiffs argue that they did not serve disclosures of Dr. Luna, because they
                                                                      27   are not required to do so. Plaintiffs state that, “nowhere does the Rule state, hold,
                                                                      28   or even imply that the report must also include any kind of separate/prefatory
                                                                                                                     2
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                             Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 9 of 22 Page ID #:19205



                                                                       1   pleading by counsel indicating the witness was “designated.’” (Oppo., Doc. 453 at
                                                                       2   p. 9:26-27.) Plaintiffs are clearly mistaken. Rule 26 literally requires the Plaintiffs
                                                                       3   to serve a disclosure of the experts they may use at trial. “The Federal Rules of
                                                                       4   Civil Procedure demand this formal designation.”          Musser v. Gentiva Health
                                                                       5   Servs., 356 F.3d 751, 756-57 (7th Cir. 2003). Rule 26(a)(2)(A) states, “a party must
                                                                       6   disclose to the other parties the identity of any witness it may use at trial to present
                                                                       7   evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. Proc.
                                                                       8   26(a)(2)(A). This disclosure must be accompanied by a written report, prepared
                                                                       9   and signed by the witness. Fed. R. Civ. P. 26(a)(2)(B).
                                                                      10         “Indeed, Rule 26(a)(2) makes it clear that the expert witness’s identity is a
Gordon Rees Scully Mansukhani, LLP




                                                                      11   separate fact that must be disclosed in addition to the report. See Fed. R. Civ. P.
                                     275 Battery Street, Suite 2000




                                                                           26(a)(2)(B) (stating that disclosure of expert witness’s identity “must be
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   accompanied” by the expert report).” Ciomber v. Coop. Plus, Inc., 527 F.3d 635,
                                                                      14   642 (7th Cir. 2008); Musser, 356 F.3d at 756-57 (explaining the procedure for
                                                                      15   disclosing expert witnesses’ identity, stating, “…these disclosures should be in
                                                                      16   writing, signed by counsel, and served to opposing counsel. Fed. R. Civ. P. 26
                                                                      17   (a)(4).”) As it is undisputed that Plaintiffs did not serve formal disclosures of Dr.
                                                                      18   Luna, she should be excluded.
                                                                      19         D.     None of The Plaintiffs’ Challenged Reports Meet The Plain
                                                                      20                Requirements Of Rule 26
                                                                      21         All of the Challenged Reports are non-compliant with Rule 26. Federal case
                                                                      22   law has interpreted Rule 26(a)(2)(B)(i) as requiring that an expert report be whole
                                                                      23   and complete in and of itself and that it must include all of the information
                                                                      24   identified in subsections (i)-(vi). See Ngygen, 162 F.R.D. at 679.
                                                                      25         Each of the Challenged Reports violate at least 4 or more subsections of
                                                                      26   Rule 26(a)(2)(B), as summarized below. (See also Doc. 443-4, CHART OF FED. R.
                                                                      27   CIV. P. 26 DEFICIENCIES.)
                                                                      28
                                                                                                                      3
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 10 of 22 Page ID
                                                                                              #:19206


                                                                       1
                                                                               Name of Expert           (i)             (ii)         (iii)          (iv)          (v)               (vi)
                                                                                                   Complete          All facts      Trial      Publications      Prior          Statement
                                                                       2
                                                                                                Statement of All     and data      Exhibits     for past 10     Expert      of Compensation
                                                                                                  Opinions &        considered                     years      testimony   for (i) study of case,
                                                                       3
                                                                                                Bases of Opinions                                                          and (ii) testimony
                                                                                                                         Quintero v. Ford Motor Company
                                                                       4
                                                                               Anthony Micale   No                  No              Yes       No              No          No
                                                                       5       Darrell Blasjo   No                  No             No         No              No          No

                                                                       6       Barbara Luna     No                  No             Yes        Yes             No          No
                                                                                                                          Pedante v. Ford Motor Company
                                                                       7       Anthony Micale   No                  No              Yes        No             No          No

                                                                       8       Barbara Luna     No                  No             Yes        Yes             No          No
                                                                               Darrell Blasjo   No.                 No.            No.        No.             No.         No1
                                                                       9       Steve Miller     No.                 No.            No         No.             No.         No.

                                                                      10                                                  Cannon v. Ford Motor Company
                                                                               Anthony Micale   No.                 No.            Yes.       No.             No.         No.
Gordon Rees Scully Mansukhani, LLP




                                                                      11       Randall Bounds   No.                 No.            No         No.             No.         No.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                  Brown v. Ford Motor Company
                                                                               Randall Bounds   No.                 No.            No.        No.             No.         No.
                                                                      13       Darrell Blasjo   No.                 No.            No.        No.             No.         No.

                                                                      14
                                                                                       With respect to subsection (i), the Plaintiffs’ experts’ reports all fail to state
                                                                      15
                                                                           all opinions the witness will express and the basis and reasons for them. For
                                                                      16
                                                                           example, Mr. Bounds’ reports in Cannon and Brown admittedly provide only
                                                                      17
                                                                           “Preliminary Opinions.” This, in and of itself, is a violation of Rule 26.2 See
                                                                      18
                                                                           Smith v. State Farm Fire and Cas. Co., 164 F.R.D. 49, 53 (S.D. W.Va. 1995) (“A
                                                                      19
                                                                           ‘preliminary’ report is not contemplated by the Rule, which calls for ‘a complete
                                                                      20
                                                                           statement of all opinions to be expressed.’”); Gonzalez v. United States, 2019 U.S.
                                                                      21
                                                                           Dist. LEXIS 84832 at *11 (E.D. Cal. May 20, 2019) (same). Plaintiffs’ argument
                                                                      22

                                                                      23   1
                                                                             Mr. Blasjo did not disclose his hourly rate for studying the case in his reports for
                                                                           Quintero, Brown and Pedante. Thus, despite the error in Doc. 443-4 with respect
                                                                      24   to Pedante, his reports in each of these cases fail to comply with subsection (vi).
                                                                           2
                                                                             The Challenged Reports suffer from a slew of other problems, including the facts
                                                                      25   that the opinions expressed are unsupported by the data, and reflect methodology
                                                                           gaps between data and opinion; opinions do not reliably flow from the underlying
                                                                      26   data; opinions are based upon speculation; opinions expressed include those with
                                                                           the sole purpose of creating prejudice; and opinions are expressed by experts
                                                                      27   whom are not qualified to render such opinions. These deficiencies are apparent
                                                                           on their face, but to the extent that this Court believes that these specific problems
                                                                      28   are better suited to be addressed more fully in Daubert motions, Ford will be filing
                                                                           its Daubert motions on September 16, 2019.
                                                                                                                                         4
                                                                                    DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                        EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                         2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 11 of 22 Page ID
                                                                                              #:19207


                                                                       1   to the contrary misses the mark. The balance of the Challenged Reports simply do
                                                                       2   not comply with subsection (i). (See Doc. 443-4.)
                                                                       3         Similarly, with respect to subsection (ii), the experts are required to disclose
                                                                       4   the facts and data considered by each expert in forming his/her opinions. Here, the
                                                                       5   Challenged Reports fail to do so. Plaintiffs’ argument that “no expert is required to
                                                                       6   retain every scrap of paper used in the course of his preparation, only documents
                                                                       7   that would be helpful to an understanding of his expert opinion or that the
                                                                       8   opposing party might use in cross-examination” (Oppo., Doc. 453:15-19), is not
                                                                       9   what the plain language of Rule (ii) provides. An expert’s report must include “the
                                                                      10   facts or data considered by the witness in forming” his expert opinion.” Fed. R.
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Civ. P. 26(a)(2)(B) (emphasis added). Plaintiffs cite to the Seventh Circuit case of
                                     275 Battery Street, Suite 2000




                                                                           Fidelity National Title Co. of New York v. Intercounty Nat. Title Ins. Co. 412 F.3d
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   745 (7th Cir. 2005) for support. However, the Fidelity National case has been cited
                                                                      14   by a Central District Court for the following statement, “A testifying expert must
                                                                      15   disclose ... whatever materials are given to him to review in preparing his
                                                                      16   testimony, even if in the end he does not rely on them in formulating his expert
                                                                      17   opinion, because such material often contain effect ammunition for cross-
                                                                      18   examination.” Celador Int’l Ltd. v. Walt Disney Co., 2008 U.S. Dist. LEXIS
                                                                      19   130281 at *7 (C.D. Cal. 2008). Indeed, information considered, but not relied
                                                                      20   upon, can be of great importance in understanding and testing the validity of an
                                                                      21   expert’s opinion. Trigon Ins. Co. v. United States, 204 F.R.D. 277 (E.D. Vir.
                                                                      22   2001). The Court in Trigon stated,
                                                                      23         Caselaw also supports the view that documents reviewed (not just
                                                                                 those upon which the expert relied) by an expert witness are to be
                                                                      24
                                                                                 disclosed. In Karn v. Rand, 168 F.R.D. 633 (N.D. Ind. 1996), a
                                                                      25         federal district court held that the Advisory Committee clearly
                                                                                 intended a broader scope of disclosure by rejecting the previous term
                                                                      26
                                                                                 “relied upon” and using, instead, the term “considered”. Any
                                                                      27         information reviewed by an expert will be subject to disclosure
                                                                                 including drafts of reports sent from and to the testifying experts. See,
                                                                      28
                                                                                 e.g., Georgou v. Fritzshall, 1996 U.S. Dist. LEXIS 1823 (N.D. Ill.
                                                                                                                     5
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 12 of 22 Page ID
                                                                                              #:19208


                                                                       1         1996) (Rule 26 and the Advisory Committee Notes mandate that
                                                                       2         materials furnished to experts used in forming an expert’s opinion,
                                                                                 whether or not ultimately relied upon by expert, must be disclosed);
                                                                       3         Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289, 293 (W.D.
                                                                       4         Mich. 1995) (reliance by an expert is unnecessary; all documents
                                                                                 considered by expert must be disclosed except portions containing
                                                                       5         counsel’s mental impressions); United States v. City of Torrance, 163
                                                                       6         F.R.D. 590, 593 (C.D. Cal. 1995) (disclosure of all documents
                                                                                 considered by an expert is necessary to assure the independence of an
                                                                       7         expert’s opinion; rejected documents could be more important to a
                                                                       8         cross-examination than the documents actually relied upon).
                                                                       9   Id. at 282-283.3
                                                                      10         In the cases at issue herein, due to the vast universe of documents and data,
Gordon Rees Scully Mansukhani, LLP




                                                                      11   the references in Plaintiffs’ Challenged Reports to “other documents”, “multiple
                                     275 Battery Street, Suite 2000




                                                                           pages of documents from FMC 360”, and “numerous” unidentified depositions of
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Ford employees”, are sketchy and vague. Also problematic is Mr. Micale who
                                                                      14   admits that he has not even completed his review “due to the immense size and
                                                                      15   number of documents within Ford’s exhibits.” Likewise deficient is Dr. Luna’s
                                                                      16   report which refers to what she “typically” reviews and what she does “at
                                                                      17   times…but not always” (such as interviewing “relevant” individuals). (See Doc.
                                                                      18   443-4.)
                                                                      19         Another failure of the Challenged Reports is the omission of the exhibits
                                                                      20   each expert intends to use at trial as required by subsection (iii). Plaintiffs first
                                                                      21   take the position in their Opposition that they are not required to include graphics
                                                                      22   or exhibits if the expert will not be using any at trial, which is consistent with Rule
                                                                      23   26(a)(2)(B)(iii), which requires the disclosure of the exhibits used to summarize or
                                                                      24   support his/her opinions. However, Plaintiffs then attempt to skirt the plainly-
                                                                      25   worded language of subsection (iii), in Plaintiffs’ Exhibit G, by stating that
                                                                      26
                                                                           3
                                                                             Plaintiffs’ claim that Hilt v. SFC, Inc., 170 F.R.D. 182, 185 (D. Kan. 1997) is
                                                                      27   inapplicable because the issues with that expert report in that case were presented
                                                                           to the Court via a different procedural mechanism is unpersuasive. The Court in
                                                                      28   Hilt evaluated the expert’s report for compliance with Rule 26, and found the
                                                                           report to be deficient on numerous grounds.
                                                                                                                     6
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 13 of 22 Page ID
                                                                                              #:19209


                                                                       1   “Plaintiffs take the position that his[her] designated experts are not required to
                                                                       2   include graphics in their expert reports.”        (Doc. 453-8, at pp. 3, 5, 6-9, 11.)
                                                                       3   Subsection (iii) expressly requires disclosure of the trial exhibits, and Plaintiffs cite
                                                                       4   no legal support for their nonsensical position, nor any legitimate justification for
                                                                       5   failing to include all exhibits their experts intend to use at trial.
                                                                       6          An additional failure in the Challenged Reports is the lack of disclosure of
                                                                       7   prior publications made in the last 10 years, as required by subsection (iv).
                                                                       8   Plaintiffs take the position that not making any statement in their disclosures as to
                                                                       9   subsection (iv), is sufficient. Not so. Ford is not required to undertake discovery
                                                                      10   to determine whether each expert authored any publications, rather; Plaintiffs are
Gordon Rees Scully Mansukhani, LLP




                                                                      11   required to disclose whether they have and what they were for the past 10 years.
                                     275 Battery Street, Suite 2000




                                                                                  It is undeniably clear, that all of the Challenge Reports fail to provide
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   complete information with respect to subsection (v), prior testimony. See Doc.
                                                                      14   443-4. The purpose for requiring a list of prior testimony is to enable opposing
                                                                      15   counsel to obtain prior testimony, eliminate unfair surprise to the opposing party,
                                                                      16   and to conserve resources. Plaintiffs argue that they provided “sufficient” detail to
                                                                      17   obtain the prior testimony, and specifically with regard to Mr. Micale, Plaintiffs
                                                                      18   state, “[w]hile Mr. Micale’s report only provides the case names, such information
                                                                      19   also provides Ford with sufficient detail to enable it to obtain this testimony, if
                                                                      20   needed.” (Oppo., Doc. 453 at p.23:8-10.) This is absurd. A shining example of
                                                                      21   non-compliance is Mr. Micale’s reports – providing only last names, such as,
                                                                      22   “Carruthers”, “Davenport”, “Wafer”, and “Weston” hardly provides “sufficient
                                                                      23   detail” to obtain the expert’s testimony; in reality it renders obtaining the prior
                                                                      24   testimony an impossible task. Given that an expert witness may not shift the
                                                                      25   burden of researching prior testimony to the discovering party by providing
                                                                      26   sketchy and vague information, Plaintiffs’ Challenged Reports do not comply with
                                                                      27   the requirement of disclosure of prior testimony. See Hicks v. Dairyland Ins. Co.,
                                                                      28   2009 U.S. Dist. LEXIS 76832, 2009 WL 2243794, at **5-6 (D. Nev. July 24,
                                                                                                                        7
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 14 of 22 Page ID
                                                                                              #:19210


                                                                       1   2009); Nguyen, 162 F.R.D. at 682; Anderson v. Caldwell Cnty. Sheriff’s Office,
                                                                       2   2011 U.S. Dist. LEXIS 63103, 2011 WL 2418509, at *1 (W.D.N.C. June 13,
                                                                       3   2011); Elgas v. Colo. Belle Corp., 179 F.R.D. 296, 300 (D. Nev. 1998).
                                                                       4         Finally, the Challenged Reports fail to comply with subsection (vi), for the
                                                                       5   very simple reason that the reports either do not provide their hourly rate for
                                                                       6   studying the case, and/or for testifying. (See Doc. 443-4.) Both of which are
                                                                       7   required to be disclosed. Fed. R. Civ. P. 26(a)(2)(B)(vi). The experts identify a
                                                                       8   panoply of rates for different tasks, but they do not disclose how they categorize
                                                                       9   those tasks. Ford is not tasked with guessing at any of the expert’s rates for study
                                                                      10   of the case, and the same is true for rates for testimony. As such, the Challenged
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Reports fail to disclose the requisite information.
                                     275 Battery Street, Suite 2000




                                                                                 In sum, none of the Challenged Reports include all of the information
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   mandatorily required to be disclosed by subsections (i)-(vi).4 (See Doc. 443-4.)
                                                                      14   By failing to disclose the requisite information, “the burden [effectively] shifted
                                                                      15   from the disclosing party to the discovering party, [and] [s]uch is not contemplated
                                                                      16   by Fed. R. Civ. P. 26(a)(2)(B).” Nguygen, 162 F.R.D. at 682. Further, Plaintiffs’
                                                                      17   non-compliance with Rule 26 materially prejudices Ford in preparing its defense.
                                                                      18         E.     Plaintiffs Cannot Shift Their Mandatory Disclosure Obligations
                                                                      19                Under Rule 26 Onto Ford
                                                                      20         Plaintiffs’ Opposition repeatedly suggests that taking the depositions of the
                                                                      21   Plaintiffs’ experts is a cure-all for their non-compliant reports, and that Ford’s
                                                                      22   decision to not to take depositions absolves Plaintiffs of their mandatory duty to
                                                                      23   comply with the disclosure requirements of Rule 26, renders the error harmless,
                                                                      24   and saves them from the exclusion of their experts. In nearly every column of
                                                                      25   Plaintiffs’ Exhibit G, Plaintiffs attempt to blame Ford not taking the depositions of
                                                                      26
                                                                           4
                                                                             Based upon Plaintiffs’ representations that they are not calling Mr. Micale in
                                                                      27   Brown, and Mr. Blasjo in Cannon to testify as expert witnesses, Ford withdraws its
                                                                           contentions as to Plaintiffs’ failure to serve expert reports for Mr. Micale in Brown,
                                                                      28   and Mr. Blasjo in Cannon. Had Plaintiffs responded to Ford’s L.R. 7-3 request,
                                                                           this could have been resolved prior to the filing of the instant Motion.
                                                                                                                     8
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 15 of 22 Page ID
                                                                                              #:19211


                                                                       1   the authoring experts for the deficiencies in the Challenged Reports. (See Doc.
                                                                       2   453-8.) This position has no merit.
                                                                       3         Courts have consistently held that a party is not absolved from their Rule 26
                                                                       4   mandatory disclosure obligations simply by the availability of an expert for
                                                                       5   deposition. Rovid v. Graco Children’s Prods., 2018 U.S. Dist. LEXIS 192449 at
                                                                       6   *33 (N. D. Cal. 2018) (rejecting Plaintiffs argument that that their failure was
                                                                       7   “either substantially justified or harmless,” as required under Rule 37(c)(1) where
                                                                       8   the expert was offered up for another deposition.); see also Aircraft Gear Corp. v.
                                                                       9   Kaman Aerospace Corp., 1995 U.S. Dist. LEXIS 13962 **4-5, 1995 WL 571431
                                                                      10   at *1 (N.D. Ill. Sept. 25, 1995); Dayton Valley Investors, LLC v. Union Pac. R.R.,
Gordon Rees Scully Mansukhani, LLP




                                                                      11   2010 U.S. Dist. LEXIS 108232 at **12-13 (D. Nev. 2010).
                                     275 Battery Street, Suite 2000




                                                                                 “Rule 26(a)(2) does not allow parties to cure deficient expert reports by
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   supplementing them with later deposition testimony.” Hambrook v. Smith, 2016
                                                                      14   U.S. Dist. LEXIS 100477 at *8, 2016 WL 4084110, at *2 (quoting Ciomber v.
                                                                      15   Coop. Plus, Inc., 527 F.3d 635, 642 (7th Cir. 2008) (“After all, the parties’ need for
                                                                      16   expert depositions would increase if they could use deposition testimony to provide
                                                                      17   information they should have initially included in their Rule 26(a)(2) report.”).)
                                                                      18   An expert report “must be complete such that opposing counsel is not forced to
                                                                      19   depose an expert in order to avoid an ambush at trial; and moreover the report must
                                                                      20   be sufficiently complete so as to shorten or decrease the need for expert
                                                                      21   depositions and thus to conserve resources.” Hambrook, 2016 U.S. Dist. LEXIS
                                                                      22   100477 at *8. Parties are “entitled to a complete disclosure of all opinions – not a
                                                                      23   sneak preview of a moving target.” Mariscal v. Graco, Inc., 52 F. Supp. 3d 973,
                                                                      24   983 (N.D. Cal. 2014). Furthermore, expert opinions should be disclosed before,
                                                                      25   and not at expert depositions. Ciomber, 527 F.3d at 642.
                                                                      26         Here, as shown by the sheer number of times Plaintiffs argue that Ford
                                                                      27   should have deposed its experts to “clarify” all of the missing information and
                                                                      28   correct errors in the Plaintiffs’ Challenged Reports, said Reports cannot possibly
                                                                                                                     9
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 16 of 22 Page ID
                                                                                              #:19212


                                                                       1   be deemed sufficiently complete. (See Oppo., Doc. 453 and Plaintiffs’ Exhibit G,
                                                                       2   Doc. 453-8). Moreover, the Challenged Reports have so many holes in them, that
                                                                       3   they completely fail to conserve any resources.      In sum, by providing non-
                                                                       4   compliant reports, Plaintiffs effectively prevented Ford from deposing Plaintiffs’
                                                                       5   experts as permitted under Rule 26(b)(4)(A).        Plaintiffs cannot now evade
                                                                       6   sanctions under Rule 37 by attempting to shift their mandatory disclosure
                                                                       7   requirements onto Ford.
                                                                       8         F.    “Supplemental” Reports Cannot Be Used to “Fix” the Problems
                                                                       9               with Plaintiffs’ Challenged Reports
                                                                      10         Plaintiffs also suggest in their Opposition that for the Challenged Reports
Gordon Rees Scully Mansukhani, LLP




                                                                      11   which do not comply with the mandatory requirements of Rule 26, the deficiencies
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   could be cured by providing “supplemental” reports. (Oppo., Doc. 453 at p. 22:4-
                                                                      13   5.) This suggestion manifests a complete lack of understanding of the operation of
                                                                      14   Rules 26 and 37. “Courts have made it clear that supplemental expert reports
                                                                      15   cannot be used to ‘fix’ problems in initial reports.” Cooper Tire & Rubber Co. v.
                                                                      16   Farese, No. 3:02cv210, 2008 U.S. Dist. LEXIS 96729 at *11, 2008 WL 5104745,
                                                                      17   at *4 (N.D. Miss. Nov. 26, 2008) (citing Reliance Ins. Co. v. La. Land &
                                                                      18   Exploration Co., 110 F.3d 253, 258 (5th Cir. 1997)) (other citations omitted).
                                                                      19   “Rule 26(e)(2) speaks to the supplementation of an expert report already in
                                                                      20   compliance with Rule 26(a)(2)(B); it does not allow for the supplementation of a
                                                                      21   previously incomplete report.      Morse v. SEG US 95, LLC, 2011 U.S. Dist.
                                                                      22   LEXIS 20274 (D. Ida. 2011) at *13, fn. 9 (emphasis added). “To rule otherwise
                                                                      23   would create a system where preliminary reports could be followed by
                                                                      24   supplementary reports and there would be no finality to expert reports.” Plumley v.
                                                                      25   Mockett, 836 F. Supp. 2d 1053, 1062 (C.D. Cal. 2010). “Enabling this pattern of
                                                                      26   behavior ‘would surely circumvent the full disclosure requirement implicit in Rule
                                                                      27   26 and would interfere with the Court’s ability to set case management deadlines.’”
                                                                      28   Jarrow Formulas, Inc. v. Now Health Grp., Inc., 2012 U.S. Dist. LEXIS 113192 at
                                                                                                                   10
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 17 of 22 Page ID
                                                                                              #:19213


                                                                       1   *45, 2012 WL 3186576, at *15 (C.D. Cal. Aug. 2, 2012); Beller ex rel. Beller v.
                                                                       2   United States, 221 F.R.D. 689, 695 (D.N.M. 2003).
                                                                       3          “Rule 26(e) is also not ‘a loophole through which a party who submits
                                                                       4   partial expert witness disclosures, or who wishes to revise [its] disclosures in light
                                                                       5   of [its] opponent’s challenges to the analysis and conclusions therein, can add to
                                                                       6   them to [its] advantage after the court’s deadline for doing so has passed.’” Luke v.
                                                                       7   Family Care & Urgent Med. Clinics, 323 Fed. App’x. 496, 500 (9th Cir. 2009).
                                                                       8   Rule 26(e) “does not give license to sandbag one’s opponent with claims and
                                                                       9   issues which should have been included in the expert witness’ report[.]” Plumley,
                                                                      10   836 F. Supp. 2d at 1062; Metro Ford Truck Sales, Inc. v. Ford Motor Co., 145
Gordon Rees Scully Mansukhani, LLP




                                                                      11   F.3d 320, 324 (5th Cir. 1998) (supplemental disclosures “are not intended to
                                     275 Battery Street, Suite 2000




                                                                           provide an extension of the expert designation and report production deadline”).
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Rather, supplementation under the Rules means correcting inaccuracies, or filling
                                                                      14   the interstices of an incomplete report, based on information that was not available
                                                                      15   at the time of the initial disclosure. Beller ex rel., 221 F.R.D. at 695.
                                                                      16          Accordingly, because Plaintiffs’ stated purpose for supplementation of their
                                                                      17   deficient reports is to “fix” the Challenged Reports, and they have not submitted
                                                                      18   any evidence that any of the omitted information was not available at the time the
                                                                      19   Challenged Reports were served, Plaintiffs’ offer to the Court does not save them
                                                                      20   from the imposition of mandatory Rule 37 sanctions.
                                                                      21   II.    PURSUANT TO RULE 37 AND RULE 16, PLAINTIFFS’ EXPERTS
                                                                      22          SHOULD BE EXCLUDED FROM TESTIFYING AT TRIAL
                                                                      23          Where full compliance with Rule 26 is not made, Rule 37(c)(1) mandates
                                                                      24   exclusionary sanctions. Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d
                                                                      25   1101, 1106 (9th Cir. 2001).         Rule 37(c)(1) “gives teeth” to the disclosure
                                                                      26   requirements.    Id.5   Rule 37(c)(1) is a “self-executing,” “automatic” sanction
                                                                      27
                                                                           5
                                                                            “Indeed, exclusion of inadequately disclosed expert testimony under Rule
                                                                      28   37(c)(1) “is automatic in the sense that there is no need for the opposing party to
                                                                           make a motion . . . to compel a further disclosure as a predicate for imposition of
                                                                                                                      11
                                                                                 DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                     EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                      2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 18 of 22 Page ID
                                                                                              #:19214


                                                                       1   designed to provide a strong inducement for disclosure. Id. (quoting Fed. R. Civ.
                                                                       2   P. 37 advisory committee’s note (1993)).         A party “that without substantial
                                                                       3   justification fails to disclose information required by Rule 26(a) shall not, unless
                                                                       4   such failure is harmless, be permitted to use as evidence at a trial any information
                                                                       5   not so disclosed.” Fed. R. Civ. P. 37(c)(1).
                                                                       6         An incomplete expert report is prejudicial in that it undermines a party’s
                                                                       7   ability to properly prepare for an effective deposition or cross-examination of said
                                                                       8   expert. See Pineda v. City & Cty. of San Francisco, 280 F.R.D. 517, 522 (N.D.
                                                                       9   Cal. 2012) (finding a failure to disclose expert opinions “not attributable to reasons
                                                                      10   that were outside the control” of the disclosing party is not substantially justified).
Gordon Rees Scully Mansukhani, LLP




                                                                      11   “[T]he wholesale omission of one or more of the categories of information
                                     275 Battery Street, Suite 2000




                                                                           demanded by the rule [26], as here, almost inevitably leads to preclusion.” See
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Adams v. J. Meyers Builders, Inc., 671 F. Supp. 2d 262, 270 (D. N.H. 2009)
                                                                      14   (surveying cases of excluding experts for non-compliance with Rule 26
                                                                      15   requriements); Pomales v. Bridgestone Firestone, Inc., 217 F.R.D. 290, 293
                                                                      16   (excluding expert for failure to comply with one category of Rule 26, stating
                                                                      17   “Ultimately, this Court takes the Rules of Civil Procedure very seriously and finds
                                                                      18   that a liberal application of their mandates could be the first step upon a perilous
                                                                      19   path. This Court chooses to stay the course and follow the letter of the law.”).
                                                                      20         Plaintiffs’ Opposition ignores the incurable and substantial prejudice to Ford
                                                                      21   caused by Plaintiffs’ failure to comply with the requirements of Rule 26. Plaintiffs
                                                                      22   have effectively prevented Ford from taking the depositions contemplated by Rule
                                                                      23   26. The public’s interest in expeditious resolution and the court’s need to manage
                                                                      24   the docket both support sanctions, particularly where Plaintiffs have failed to
                                                                      25   comply with this Court’s Scheduling Order and Standing Order by serving non-
                                                                      26

                                                                      27   the sanction.” 8A Charles Alan Wright, et al., FEDERAL PRACTICE AND PROCEDURE
                                                                           § 2289.1, at 704 (2d ed. 1994). That the Adamses waited until the agreed-upon
                                                                      28   deadline to point out the shortcomings of Myers’s expert disclosures, then, has no
                                                                           bearing on the harmlessness analysis.” Adams, 671 F. Supp. 2d at 271.
                                                                                                                     12
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 19 of 22 Page ID
                                                                                              #:19215


                                                                       1   compliant expert reports, and public policy does not support trials by ambush.
                                                                       2   “Timely and careful compliance with expert disclosure requirements is essential
                                                                       3   both as a matter of fairness to litigants and as a matter of orderly procedure.”
                                                                       4   Suzuki v. Helicopter Consultants of Maui, Inc., Civ. No. 13-00575JMS-KJM, 2016
                                                                       5   U.S. Dist. LEXIS 89065, 2016 WL 3753079, *6 (D. Haw. July 8, 2016).
                                                                       6         Plaintiffs have failed to prove their failure to comply with Rule 26 was either
                                                                       7   justified or harmless. Similarly to the Plaintiff in Nguyen, Plaintiffs herein argue
                                                                       8   that any minor disclosure omission is “harmless.” The Nguyen Court’s response to
                                                                       9   Plaintiffs’ argument is apropos: “The characterization of the failure to comply
                                                                      10   with Rule 26(a)(2)(B) as a minor omission, demonstrates plaintiff’s lack of
Gordon Rees Scully Mansukhani, LLP




                                                                      11   appreciation for the clear requirements of the Rule.” Nguyen, 162 F.R.D. at
                                     275 Battery Street, Suite 2000




                                                                           681-682 (emphasis added). Plaintiffs claim that, “And even if this Court were to
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   conclude that Plaintiffs’ Experts erred in respect to certain evidence in their
                                                                      14   reports, the errors were harmless since Ford could have cleared up any lack of
                                                                      15   specificity by simply deposing these experts. Or Plaintiffs can easily supplement
                                                                      16   the citations should the Court require. The errors are therefore harmless.” (Opp. at
                                                                      17   Doc. 453, p. 22:1-5.) This argument fails to persuade for the reasons set forth in
                                                                      18   Sections E & F, supra.
                                                                      19         In addition, Courts hold that untimely disclosures (which any disclosures
                                                                      20   designed to “fix” the problems in the Challenged Reports would be) disrupt trial
                                                                      21   because they impede the other party’s ability to marshal a timely and proportional
                                                                      22   defense. Shakespear v. Wal-mart Stores, Inc., No. 12-cv-1064, 2013 U.S. Dist.
                                                                      23   LEXIS 100644 at *12 (D. Nev. July 8, 2013). Particularly here, because Ford
                                                                      24   cannot now depose the expert witnesses, supplementation cannot cure the prejudice
                                                                      25   to Ford from being unable to make a full and complete evaluation of each expert.”
                                                                      26   Moveover, “[i]t needs no citation of authority to recognize that discovery – even
                                                                      27   on a limited basis – is expensive. Permitting [Plaintiff] to cure her violation of
                                                                      28   Rule 26(a) by reopening discovery would, in effect, violate Rule 1 and Rule 37(c).
                                                                                                                    13
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 20 of 22 Page ID
                                                                                              #:19216


                                                                       1   The court, therefore, declines to follow Patton’s suggestion.” Patton v. Wal-Mart
                                                                       2   Stores, Inc., 2013 U.S. Dist. LEXIS 165689 (D. Nev. 2013) at **11-12; see also
                                                                       3   Bell v. United States, No. 12CV1053-CAB (DHB), 2013 U.S. Dist. LEXIS 196471
                                                                       4   at *8, 2013 WL 12072523, at *3 (S.D. Cal. Nov. 25, 2013) (additional litigation
                                                                       5   expenses, along with delaying trial schedule constituted sufficient prejudice to
                                                                       6   deny request to submit supplemental report). Disruption to the schedule of the
                                                                       7   court and other parties in that manner is not harmless.” Wong v. Regents of Univ.
                                                                       8   of California, 410 F.3d 1052, 1062 (9th Cir. 2005).
                                                                       9         Although a finding of bad faith or willfulness is not required in the Ninth
                                                                      10   Circuit in order to impose sanctions under Rule 37, (Yeti by Molly, 259 F.3d at
Gordon Rees Scully Mansukhani, LLP




                                                                      11   1106), Plaintiffs were well-aware of their non-compliance with Rule 26 for over 30
                                     275 Battery Street, Suite 2000




                                                                           days prior to the instant Motion being filed, and Plaintiffs’ refusal to engage in a
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Local Rule 7-3 Conference of Counsel, after being fully-apprised of the
                                                                      14   deficiencies in the Challenged Reports, gives a clear indication of bad faith. See
                                                                      15   Cuffee v. Dover Wipes, Co., 334 F. Supp. 2d 565, 572 (D. Del. 2004) (excluding
                                                                      16   experts even absent intentional bad faith, where counsel merely “dropped the ball”
                                                                      17   with respect to both expert reports).
                                                                      18         Finally, as numerous courts recognize, and Plaintiffs purport to ignore, a
                                                                      19   party’s failure to disclose reports compliant with Rule 26 by the court-ordered
                                                                      20   deadline constitutes a violation of the Court’s Scheduling Order, subjecting
                                                                      21   Plaintiffs to sanctions under Rule 16(f). See Shore v. Brown, 2009 WL 3273263,
                                                                      22   *2-3 (E.D. Cal. Oct. 9, 2009); Wilderness Development, LLC v. Hash, 2009 WL
                                                                      23   564224, * 3 (D. Mont. 2009).) Here, Plaintiffs violated the Court’s Scheduling
                                                                      24   Order by failing to serve Rule 26-compliant expert reports.        See Johnson v.
                                                                      25   Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (“A scheduling
                                                                      26   order ‘is not a frivolous piece of paper, idly entered, which can be cavalierly
                                                                      27   disregarded by counsel without peril.’       . . .    Disregard of the order would
                                                                      28   undermine the court’s ability to control its docket, disrupt the agreed-upon course
                                                                                                                   14
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 21 of 22 Page ID
                                                                                              #:19217


                                                                       1   of the litigation, and reward the indolent and the cavalier.”). The Ninth Circuit has
                                                                       2   explained that the Court’s scheduling order and deadlines imposed by the Federal
                                                                       3   Rules of Civil Procedure are “to be taken seriously.” Janicki Logging Co. v.
                                                                       4   Mateer, 42 F.3d 561, 566 (9th Cir. 1994); Morse, 2011 U.S. Dist. LEXIS 20274 at
                                                                       5   *13 (“Plaintiffs’ lack of diligence in satisfying Rule 26(a)(2)(B)’s report criteria by
                                                                       6   [the ordered deadline], similarly translates into Plaintiffs’ lack of substantial
                                                                       7   justification for not complying with the Court’s Scheduling Order”).
                                                                       8         In sum, Plaintiffs have been derelict in their disclosure obligations, and upon
                                                                       9   receipt of Ford’s detailed spreadsheet of the Rule 26 deficiencies with the
                                                                      10   Challenged Reports, have stonewalled Ford’s attempt to have a Conference of
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Counsel, thereby cavalierly violating the Local Rules and the Standing Order of
                                     275 Battery Street, Suite 2000




                                                                           this Court. Now, in furtherance of their intended sandbagging of Ford at trial,
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Plaintiffs attempt to discharge their mandatory responsibilities of disclosure under
                                                                      14   the Federal Rules, onto Ford.       The intentional obfuscation is obvious.       The
                                                                      15   prejudice is real. Where full compliance with Rule 26 is not made by the Court-
                                                                      16   ordered deadline, both Rule 37(c)(1) and Rule 16 authorize sanctions.             Ford
                                                                      17   respectfully requests this Court enter an Order granting its Motion to Exclude
                                                                      18   Plaintiffs’ Experts from Testifying at Trial.
                                                                      19   Dated: September 13, 2019           GORDON REES SCULLY MANSUKHANI
                                                                      20
                                                                                                               By: _/s/ Spencer P. Hugret
                                                                      21                                           Spencer P. Hugret
                                                                                                                   Molly J. Mrowka
                                                                      22
                                                                                                                   Attorneys for Defendant
                                                                      23                                           FORD MOTOR COMPANY
                                                                      24
                                                                                                                     Amir Nassihi
                                                                      25
                                                                                                                     SHOOK HARDY & BACON
                                                                      26

                                                                      27                                              John M. Thomas
                                                                                                                     DYKEMA GOSSETT PLLC
                                                                      28
                                                                                                                     15
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
                                                              Case 2:18-ml-02814-AB-FFM Document 461 Filed 09/13/19 Page 22 of 22 Page ID
                                                                                              #:19218


                                                                       1                             CERTIFICATE OF SERVICE
                                                                       2          IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
                                                                                               PRODUCTS LIABILITY LITIGATION
                                                                       3         USDC Central District of California Case No.: 2:18-ml-02814 AB (FFMx)
                                                                       4          I am a resident of the State of California, over the age of eighteen years, and
                                                                           not a party to the within action. My business   address is: Gordon Rees Scully
                                                                       5   Mansukhani, LLP 275 Battery Street, 20th Floor, San Francisco, CA 94111. On
                                                                           the below-mentioned date, I served the within documents:
                                                                       6
                                                                            DEFENDANT FORD MOTOR COMPANY’S REPLY IN SUPPORT OF
                                                                       7
                                                                            MOTION TO EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                       8
                                                                                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
                                                                       9   filed the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                                           Participants in the case who are registered CM/ECF users will be served by the
                                                                      10   CM/ECF system. Participants in the case who are not registered CM/ECF users
Gordon Rees Scully Mansukhani, LLP




                                                                           will be served by mail or by other means permitted by the court rules.
                                                                      11
                                                                                  I declare under penalty of perjury under the laws of the United States of
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   America that the foregoing is true and correct. I declare that I am employed in
                                                                           the office of a member of the bar of this Court at whose direction the service
                                                                      13   was made.
                                                                      14
                                                                                 Executed on September 13, 2019 at San Francisco, California.
                                                                      15

                                                                      16
                                                                                                                          /s/ Christine Nusser
                                                                      17
                                                                                                                                      Christine Nusser
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                     16
                                                                               DEFENDANT FORD MOTOR COMPANY’S REPLY ISO MOTION TO
                                                                                   EXCLUDE PLAINTIFFS’ EXPERTS FROM TESTIFYING
                                                                                                                    2:18-ml-2814-AB-FFMx
